DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-16 & 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, apparatus, and non-transitory computer-readable storage medium for processing visual media data.
Prior art was found for the claims as follows: 
Lee (WO 2018/088805 A1) (hereinafter Lee) 
Park et al. (US 2018/0139453 A1) (hereinafter Park)

Regarding claim 1, and similarly claims 15 & 19-20, Lee discloses a method of processing visual media data [Paragraph [12], Video signal encoding method], comprising: 
applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media [Paragraph [215], Blocks encoded and transmitted through bitstream], an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into exactly four subblocks [Paragraph [177]-[189], Figs. 11-12, Quad-tree division splitting block into four sub-blocks] including at least one sub-block that has a dimension different [Paragraph [177]-[189], Figs. 11-12, Quad-tree division asymmetrically splitting block into four sub-blocks, wherein two blocks have heights and widths not half of the coding block], wherein the current visual media block comprises a partition depth [Paragraph [137], Figs. 4, First coding block 300 having a split depth of k], and wherein the EQT partitioning process comprises a restriction on the partition depth and/or a leaf node size of the current visual media block [Paragraph [131]-[133], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning is used, as restriction on partition depth/leaf node size]; and
performing, based on the four sub-blocks and the EQT partitioning process, the conversion [Paragraph [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning are encoded and transmitted to a decoder through bitstream],
wherein the EQT partitioning process shares a same depth increment process for the partition depth with a quad tree (QT) partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks [Paragraph [104] & [173]-[189], Figs. 4, 11 & 12, Asymmetric quadtree partitioning, and symmetric quadtree partitioning, which divides the block into four equally sized sub-block as seen in Figs. 11 & 12, each increment depth by depth k + 1],
[Paragraph [104], [131]-[133] & [228], Information indicating quad-tree-based partitioning and information on the size/depth of coding blocks allowed in quad-tree-based partitioning, as minimally allowed leaf node size for EQT partitioning process, are encoded in a coding tree unit, also SPS, PPS, or slice header], 
wherein a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for a quad tree (QT) partitioning process [Paragraph [173]-[189], Figs. 11 & 12, Asymmetric quadtree partitioning, as EQT partitioning, provides different sub-block sizes as a first restriction compared to symmetric quadtree partitioning, as a second restriction, dividing the block into four equally sized sub-block as seen in Figs. 11 & 12].

While Lee mentions that a restriction specifies that a block having the minimally allowed leaf node size cannot be further partitioned as described in Paragraphs [055], [169] & [198], Lee, and similarly Park, do not explicitly disclose that a first restriction on the leaf node size for the EQT partitioning process is different from a second restriction on the leaf node size for a quad tree (QT) partitioning process, wherein the first restriction specifies that a block having the minimally allowed EQT leaf node size cannot be further partitioned and the second restriction specifies that a block having the minimally allowed QT leaf node size cannot be further partitioned.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487